Opinion and Order on Motion for Preliminary Injunction:
Plaintiff Tavai Kaleopa, for himself and members of the Tavai family of Gataivai, seeks a preliminary injunction to enjoin the defendants from the further storage of fuel at the government fuel farm at Gataivai.
On the testimony presented, the basis of plaintiffs’ complaint was the extraordinary amount of fumes that emanated from the fuel farm, *98commencing last Thursday evening. At least one villager was prompted to remove his children to higher ground to escape the .full effect of these fumes. "
The testimony revealed that the unusual level of fumes arose -as a result of defendant PRI’s scheduled and annual cleaning of tank number- three, which generally stores about two-thirds of the island’s supply of unleaded gasoline. The cleaning process involved venting the fumes within the tank, transferring- the fuel therein, and draining accumulated slud^ at the bottom of the tank. Subsequent to cleaning, th- fume level subsided and the atmosphere returned to a tolerable state. Tank number three is not foreseeably scheduled for cleaning until the following year.
On the foregoing facts found, a preliminary injunction to essentially close the fuel depot, or at least enjoin the use of tank number three for further storage, would not be appropriate.
The complainant parent, Aga Osoimalo, has an adequate remedy at law. The facts do not reveal a continuing nuisance that would give rise to a multiplicity of suits. In any event our assessment of individual hardship versus public interest weighs against a provisional injunction.
Motion Denied.